PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,675,556
Issue Date: June 9, 2020
Application No. 15/991,750
Filing or 371(c) Date: 29 May 2018
Attorney Docket No. 2014-0635DIV
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed October 23, 2020, under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a certificate of correction.

The request is DISMISSED.


37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter.

The certificate of correction filed October 23, 2020 indicate replace “AT&T MOBILITY II, LLC” with –AT&T MOBILITY LLC--as the assignee.  The assignment record does not show AT&T MOBILITY LLC was submitted for recordation as set forth in § 3.11 before issuance of the patent on June 9, 2020.  Therefore, this petition cannot be accepted until a proper certificate of correction is received.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.





/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions


cc:	Sergio D. Filice
	Hanley, Flight & Zimmerman, L.L.C.
	150 S. Wacker Dr., Ste. 2200
	Chicago, IL  60606